UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 14, 2007 Commission File Number: 333-131736 COMMONWEALTH INCOME & GROWTH FUND VI (Exact name of registrant as specified in its charter) Pennsylvania 20-4115433 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine One, Suite 200, 2 Christy Drive Chadds Ford, Pennsylvania19341 (Address, including zip code, of principal executive offices) (610) 594-9600 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Other Events. Katrina M. Mason, Senior Vice President of Commonwealth Capital Corp. and President of Commonwealth Capital Securities Corp., tendered her resignation to the Commonwealth organization. Ms. Mason, while expressing her thanks and fondness for Commonwealth, has decided to embark on the new adventure of motherhood, and to devote all of her time to her family. In a statement to the company, Ms. Mason said: “Just as Commonwealth has evolved into a wonderful organization, I must too evolve and am looking forward to my new adventure – motherhood. As I embark on the next stage of my life, I know Commonwealth will continue to grow and offer the best programs possible for the investment community.” Effective June 14, 2007, Ms. Mason has resigned the positions she held with affiliates of the registrant, including her position as a director of Commonwealth Capital Corp., the parent of the general partner. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMONWEALTH INCOME & GROWTH FUND VI BY: COMMONWEALTH INCOME & GROWTH FUND, INC., its General Partner By: /s/ Lynn A. Franceschina Date: June 20, 2007 Lynn A. Franceschina Executive Vice President
